United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-3062WM
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Paul Wright,                             *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: February 24, 1998
                                Filed: March 3, 1998
                                 _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

        Paul Wright appeals his conviction and sentence for armed bank robbery and use
of a firearm in relation to a crime of violence. We affirm.

      Wright contends the district court improperly denied Wright's motion to
withdraw his guilty plea. We disagree. At the change-of-plea hearing, the district court
explained to Wright the consequences of pleading guilty and the possible penalties.
The district court also questioned Wright in detail about the factual basis for his plea,
his understanding of the proceedings against him, the performance of his attorneys, and
his present health and state of mind. Having reviewed the record, we conclude
Wright's justifications for withdrawing his plea are refuted by the plea hearing record
and the district court did not abuse its discretion in denying Wright's motion. See
United States v. Yell, 18 F.3d 581, 582-83 (8th Cir. 1994).

       Wright also contends the district court improperly denied Wright a reduction in
his sentence for acceptance of responsibility. Contrary to Wright's view, we conclude
the district court did not commit clear error in denying the reduction. See United States
v. Newson, 46 F.3d 730, 734 (8th Cir. 1995).

      We thus affirm Wright's conviction and sentence and deny his motion for
appointment of new counsel as moot. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-